      Case 1:21-cv-00283-TJM-CFH Document 20 Filed 04/19/21 Page 1 of 2
                                                                                  WHITE &.CASE




April 19, 2021                                                                    White & Case LLP
                                                                                  555 South Flowe r Street
                                                                                  Suite 2700
VIA ECF                                                                           Los Angeles, California 90071-2433
                                                                                  T + 1 213 620 7700
Hon. Christian F. Hummel, U.S. Magistrate Judge                                   whitecase.com
James T. Foley U.S. Courthouse
445 Broadway, Room 441
Albany, New York 12207

       RE: Eldridge v. Beech-Nut Nutrition Co.; Gerber Products Co.; and John Doe
           Manufacturers
           No. 1:21-cv-00283-TJM-CFH

Dear Magistrate Judge Hummel:
I represent defendant Gerber Products Company (“Gerber”). Pursuant to Local Civil Rule 7.1(a),
defendants respectfully request a telephonic conference regarding defendants’ proposed motion to
sever Gerber from this action and transfer the claims against Gerber to the District of New Jersey.

This case is one of over 50 actions filed across the country pending against Gerber, defendant
Beech-Nut Nutrition Co. (“Beech-Nut”), and/or several of their baby food manufacturer
competitors concerning allegations of purportedly undisclosed levels of heavy metals in baby food
products. Most of such actions asserting claims against Beech-Nut are pending in this District
before Judge McAvoy. By contrast, other than this action, no other plaintiff has filed a complaint
asserting claims against Gerber in this District. Instead, the greatest number of actions asserting
claims against Gerber (seven) are pending in the District of New Jersey. Defendants’ proposed
motion would assert that plaintiff has misjoined defendants in violation of Rule 20, and would ask
to the Court to sever plaintiff’s claims against Gerber into a separate lawsuit pursuant to Rule 21
and transfer the case against Gerber to the District of New Jersey pursuant to this Circuit’s first-
filed rule and/or 28 U.S.C. § 1404(a). Any claims against “John Doe Manufacturers” should also
be severed.

In an attempt to preserve judicial economy, counsel for Gerber and Beech-Nut, Catherine
Simonsen and Liv Kiser, respectively, met and conferred with counsel for plaintiff, Melissa Clark,
on April 9, 2021, regarding defendants’ proposed motion. Counsel for plaintiff does not consent
to the proposed severance and transfer.

We thank Your Honor for your consideration of this request.
       Case 1:21-cv-00283-TJM-CFH Document 20 Filed 04/19/21 Page 2 of 2

Hon. Christian F. Hummel
April 19, 2021



Respectfully Submitted,




Bryan A. Merryman



cc:   Counsel of Record (via ECF)




                                                                           2
